          Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


ALABAMA TREATMENT, LLC,                            )
                                                   )
         Plaintiff,                                )
                                                   )
v.                                                 )   Civ. Action No. 1:17-cv-733-SMD
                                                   )
WASTE ALLIANCE, INC., et al.,                      )
                                                   )
         Defendants.                               )


                        MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff’s Motion for Entry of Default Judgment (Doc.

54). The Motion asks the Court to grant default judgment as to Count 1 (breach of warranty

for a particular purpose), Count 2 (fraudulent misrepresentation of material facts), and

Count 3 (suppression of material facts) in the Amended Complaint.1 See (Doc. 54). For the

reasons set forth herein, Plaintiff’s Motion is due to be granted.

    I.   Introduction

         This case arises from an alleged breach of contract between Plaintiff and Defendants

for the purchase of an autoclave suitable for use in Plaintiff’s medical sterilization business.

The case was originally filed in state court and was removed by Defendants on October 31,

2017.




1
  Plaintiff’s Amended Complaint contains a fourth cause of action for civil conspiracy. (Doc. 25) at 14.
However, Plaintiff does not seek default judgment on this claim; therefore, the undersigned will dismiss
the claim.
           Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 2 of 14



          On May 1, 2018, Plaintiff filed an Amended Complaint against Defendants Waste

Alliance, Inc.; Sharps MD of Tampa Bay, LLC; Sharps MD Franchise Group, Inc.; United

Autoclaves, Inc.; and Sharps MD of USA, LLC. (Doc. 25). In the Amended Complaint,

Plaintiff alleged a breach of warranty claim, a claim for fraud, and a claim that Defendants

suppressed material facts pertaining to the purchase of the autoclave. Plaintiff also alleged

a claim for civil conspiracy and requested that the Court rescind the contract that was the

basis of the claims alleged. Id.

          Defendants United Autoclaves, Inc. and Sharps MD of USA, LLC were

subsequently dismissed without prejudice because Plaintiff failed to serve them within the

requisite timeframe set forth in Federal Rule of Civil Procedure 4(m). (Doc. 41). The

remaining Defendants, whose counsel were permitted to withdraw based upon their

inability to contact their clients, did not answer Plaintiff’s Amended Complaint. On August

13, 2019, the Clerk of Court entered default against Defendants Waste Alliance, Inc.,

Sharps MD Franchise Group, Inc., and Sharps MD of Tampa Bay, LLC. (Doc. 50). Plaintiff

now seeks a default judgment against these remaining Defendants, who are no longer

represented by counsel. (Doc. 54).

    II.   Findings of Fact2




2
  These facts are derived from the well-pleaded allegations in Plaintiff’s Amended Complaint. See
Nishimatsu Const. Co., Ltd. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975) (noting that a party’s
default admits the “well-pleaded allegations of fact” and that a defendant “is not held to admit facts that are
not well-pleaded or to admit conclusions of law.”). Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir.
1981) (en banc) (adopting as binding precedent all of the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981).

                                                      2
        Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 3 of 14



      On August 21, 2016, Plaintiff received a proposal for an autoclave from Defendant

Sharps M.D. It was represented to Plaintiff that Defendant Sharps M.D. had recently

purchased United Autoclaves, a former Defendant, which was now manufacturing

autoclaves on behalf of Defendant Waste Alliance. Common ownership exists between

Defendant Waste Alliance and former Defendant United Autoclaves.

      Plaintiff was given a quote of $159,000.00 for the cost of an autoclave. On

September 23, 2016, Plaintiff placed a deposit of $15,750.00 toward the purchase of the

autoclave with Defendant Waste Alliance. On October 14, 2017, Plaintiff received an email

stating that the autoclave was on a truck in Charlotte, North Carolina, and was ready to be

shipped to Plaintiff’s place of business in Houston County, Alabama, upon receipt of the

balance of $128,925.00 minus ten percent that was due upon receipt. Plaintiff wired the

balance of the money to Defendant Waste Alliance.

      Despite wiring and receiving confirmation of receipt of the money to Defendant

Waste Alliance, the autoclave was never received by Plaintiff. Plaintiff contacted

Defendant Waste Alliance about the missing autoclave and was told that the autoclave was

not shipped because Plaintiff did not wire the balance in time. Plaintiff inquired when it

should receive the autoclave and was told “soon.”

      By December 2016, Plaintiff had yet to receive the autoclave. Plaintiff was told by

Defendant Waste Alliance that Plaintiff could expect delivery of the autoclave by the end

of January 2017. By March 2017, Plaintiff was not in receipt of the autoclave.

      Plaintiff’s representative drove to the offices of Defendant Waste Alliance and made

inquiries regarding the undelivered autoclave. Gerald Hubble, a representative of

                                            3
        Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 4 of 14



Defendant Waste Alliance informed Plaintiff’s representative that Defendant Waste

Alliance had another autoclave that had been shipped to Defendant Waste Alliance and

that Defendant Waste Alliance would send the second autoclave to Plaintiff.

       In April 2017, Defendant Waste Alliance shipped the second autoclave to Plaintiff’s

place of business. Defendant Waste Alliance did not provide technicians to install the

second autoclave despite repeatedly making statements to Plaintiff to the contrary.

       B & L Cremations (“B & L”), who was tasked to start up an on-site incinerator sold

to Plaintiff by Defendant Waste Alliance, informed Plaintiff that B & L would also install

and start up the second autoclave sold to Plaintiff by Defendant Waste Alliance. B & L’s

technician informed Plaintiff that, after inspecting the second autoclave, he found that the

second autoclave was not a new autoclave but was nine years old. B & L’s technician

informed Plaintiff that the autoclave was missing many pieces, including the control panel,

which was used to start the second autoclave, as well as piping and pumps needed to

operate the autoclave. B & L’s technician informed Plaintiff that the second autoclave

probably would not work even if those missing pieces were present.

       Plaintiff, after learning of the missing control panel, piping, pumps, and other

pieces, contacted Defendant Waste Alliance and inquired why the parts were missing.

Plaintiff was told that in order to receive the missing parts, Plaintiff would have to pay an

additional $14,960.00. Plaintiff informed Defendant Waste Alliance that Plaintiff would

send the additional money once Plaintiff was in possession of all the missing parts.

Defendant Waste Alliance agreed to send the missing parts but demanded a copy of the

check for $14,960.00. Plaintiff sent a copy of the check to Defendant Waste Alliance, who

                                             4
          Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 5 of 14



took the information on Plaintiff’s check and attempted to ACH debit Plaintiff’s account.

Plaintiff’s bank blocked the ACH.

         When the driver for Defendant Waste Alliance arrived at Plaintiff’s place of

business to deliver the missing parts, the only missing part in his possession was the control

panel. The control panel was missing the touch screen and the necessary software to run it.

Plaintiff informed Defendant Waste Alliance that it would like a refund of all the money it

paid to Defendant Waste Alliance and offered to pack up the nonfunctioning autoclave and

ship it back to Defendant Waste Alliance. Defendant Waste Alliance refused Plaintiff’s

offer.

III.     Applicable Law

         Although the Clerk entered default against Defendants, this does not mean that a

default judgment is automatically warranted in favor of Plaintiff. Nishimatsu Const. Co.,

515 F.2d at 1206 (“[A] default does not in itself warrant the court in entering a default

judgment.”); DIRECTV, Inc. v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004). This

is so because “[t]he defendant is not held to admit facts that are not well-pleaded or to

admit conclusions of law” when a plaintiff seeks a default judgment. Nishimatsu Const.

Co., 515 F.2d at 1206. Instead, “[t]here must be a sufficient basis in the pleadings for the

judgment entered.” Id. at 1206. Besides the pleadings, a court may also consider evidence

presented in the form of an affidavit or declaration. See Antoine v. Atlas Turner, Inc., 66

F.3d 105, 111 (6th Cir. 1995) (“Use of affidavits in granting default judgments does not

violate ... due process[.]”).



                                              5
        Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 6 of 14



       A sufficient basis for granting default judgment is akin to the standard necessary to

survive a motion to dismiss for failure to state a claim. See Chudasama v. Mazda Motor

Corp., 123 F.3d 1353, 1370 n. 41 (11th Cir. 1997) (“[A] default judgment cannot stand on

a complaint that fails to state a claim.”); Wooten v. McDonald Transit Assocs., Inc., 775

F.3d 689, 695 (5th Cir. 2015) (stating in the context of a motion for default judgment,

“whether a factual allegation is well-pleaded arguably follows the familiar analysis used to

evaluate motions to dismiss under Rule 12(b)(6)”); United States v. Kahn, 164 F. App’x

855, 858 (11th Cir. 2006) (“[A] default judgment may not stand on a complaint that fails

to state a claim.”). When evaluating a motion to dismiss, a court looks to see whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This plausibility standard is met “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       Here, Plaintiff has not provided the Court with a declaration or affidavit along with

its Motion for Default Judgment. Therefore, the undersigned will review the well-pleaded

factual allegations in Plaintiff’s Amended Complaint and the reasonable inferences to be

drawn from these allegations to determine whether Plaintiff has stated claims for relief

sufficient to grant default judgment.

IV.    Discussion




                                              6
         Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 7 of 14



             a. The Well-Pleaded Facts Contained in Plaintiff’s Amended Complaint
                Are Sufficient to Grant Default Judgment for Plaintiff’s Breach of
                Warranty Claim.3

        Section 7-2-315 of the Alabama Code addresses warranties for a particular purpose.

It states:

        Where the seller at the time of contracting has reason to know any particular
        purpose for which the goods are required and that the buyer is relying on the
        seller's skill or judgment to select or furnish suitable goods, there is unless
        excluded or modified under Section 7-2-316 an implied warranty that the
        goods shall be fit for such purpose.

Ala. Code § 7-2-315 (1975). Where there has been no valid modification or exclusion, the

warranty will be implied if: (1) the seller has reason to know the buyer’s particular purpose;

(2) the seller has reason to know that the buyer is relying on the seller’s skill or judgment

to furnish appropriate goods; and (3) the buyer, in fact, relied upon the seller’s skill or

judgment. Donald v. City Nat’l Bank of Dothan, 329 So. 2d 92, 95 (Ala. 1976) (citation

omitted). Thus, in an action for breach of the implied warranty of fitness for a particular

purpose, a plaintiff must prove: (1) the existence of the implied warranty; (2) breach of the

implied warranty; and (3) damages proximately resulting from that breach. Barrington

Corp. v. Patrick Lumber Co., Inc., 447 So. 2d 785, 787 (Ala. Civ. App. 1984).

        Here, Plaintiff’s Amended Complaint suggests that there was an implied warranty

regarding the autoclave. Plaintiff’s Amended Complaint states that “Defendant Waste

Alliance had reason to know that the Plaintiff’s purpose in purchasing the Second

Autoclave was to operate it in the sterilization of medical instruments.” (Doc. 25) at 8. The

3
  Plaintiff’s Amended Complaint asserts a claim for breach of warranty against Defendant Waste Alliance
and Defendant United Autoclave. (Doc. 25) at 8. Because Defendant United Autoclave has been dismissed,
the undersigned will examine the claim as against Defendant Waste Alliance alone.

                                                  7
        Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 8 of 14



Amended Complaint also alleges that the autoclave ultimately delivered to Plaintiff did not

contain a control panel, piping, pumps, and other parts necessary for its operation. Despite

affording Defendant Waste Alliance the opportunity to correct this issue, Defendant only

delivered a defective control panel and the purchased autoclave still did not work.

Therefore, Plaintiff received a broken, incomplete autoclave that was not fit for any

purpose. Certainly, Plaintiff expected an autoclave that was functional, and Defendant

knew as much.

       Further, Plaintiff’s Amended Complaint states that it “relied upon the skills of

Defendant Waste Alliance in designing and manufacturing the Second Autoclave.” Id. at

8. Defendant’s knowledge of Plaintiff’s reliance is reasonably inferred from the well-

pleaded facts in Plaintiff’s Amended Complaint. Specifically, the Amended Complaint

notes that Defendant Waste Alliance manufactures autoclaves, and that Defendant Sharps

M.D. gave Plaintiff a proposal for the manufacture of an autoclave. See (Doc. 25) at 3-4.

By proposing a particular autoclave for Plaintiff’s business, it is reasonable to infer that

Defendant Waste Alliance, as the manufacturer of the autoclave, knew that Plaintiff was

relying upon its judgment in manufacturing the appropriate autoclave. Indeed, Plaintiff did

not simply walk into Defendant Waste Alliance’s place of business and purchase an

autoclave from its shelves. Instead, Plaintiff engaged Defendant Waste Alliance to

manufacture the appropriate autoclave and received a proposal for such—indicating that

Defendant Waste Alliance knew Plaintiff was relying upon its judgment—for the

manufacture of an autoclave. Plaintiff accepted the proposal by remitting the appropriate

funds—indicating that Plaintiff relied upon Defendant Waste Alliance’s judgment in

                                             8
         Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 9 of 14



selecting the autoclave. Therefore, the undersigned finds that an implied warranty existed

regarding the sale of the autoclave.

        Having determined that an implied warranty existed regarding the sale of the

autoclave, the undersigned also finds that Amended Complaint is sufficient to establish a

breach of this implied warranty. By delivering Plaintiff a broken, used autoclave that did

not work and by further failing to provide essential parts that would cause the used

autoclave to function, Defendant Waste Alliance clearly breached the agreement to provide

Plaintiff with a newly-manufactured autoclave that would function. Plaintiff suffered

damages in at least the amount of the purchase price of the autoclave, along with collateral

costs and incidental costs. Accordingly, the undersigned finds that Plaintiff’s Amended

Complaint states sufficient well-pleaded facts to grant default judgment as to Plaintiff’s

claim for breach of an implied warranty.

           b. The Well-Pleaded Facts Contained in Plaintiff’s Amended Complaint
              Are Sufficient to Grant Default Judgment as to Plaintiff’s Claim for
              Misrepresentation of Material Facts.4

       To prove fraud based on misrepresentation under Alabama law, a plaintiff must

show the existence of a misrepresentation of a material fact, reliance, and that it sustained

damages as a proximate result of the misrepresentation. Sherrin v. Nw. Nat’l Life Ins. Co.,

2 F.3d 373, 378 (11th Cir. 1993) (citing Earnest v. Pritchett-Moore, 401 So. 2d 752, 754

(Ala. 1981)); AmerUs Life Ins. Co. v. Smith, 5 So. 3d 1200, 1207 (Ala. 2008). A “material



4
 Plaintiff’s Amended Complaint asserts a claim for misrepresentation of material facts against Defendant
Waste Alliance, Defendant United Autoclave, and “FDB.” (Doc. 25) at 10. Because Defendant United
Autoclave has been dismissed, and because the Amended Complaint does not identify FDB, the
undersigned will examine the claim as against Defendant Waste Alliance alone.

                                                   9
       Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 10 of 14



fact” is “a fact of such a nature as to induce action on the part of the complaining party.”

Graham v. First Union Nat’l Bank of Ga., 18 F. Supp. 2d 1310, 1317 (M.D. Ala. 1998)

(citing Bank of Red Bay v. King, 482 So. 2d 274 (Ala. 1985)). “Further, the

misrepresentation need not be the sole inducement. It is sufficient if it materially

contributes and is of such a character that the [complaining] party would not have

consummated the contract had he known the falsity of the statement.” Id. (citation omitted).

       In Plaintiff’s Motion for Default Judgment, Plaintiff states that “Defendants made

false and misleading statements to the Plaintiff in order to induce the Plaintiff to purchase

the Second Autoclave.” (Doc. 54) at 6. Plaintiff continues: “The unrefuted factual

allegations show that the Defendants misrepresented the Second Autoclave as ‘new’ when

in actuality, the Second Autoclave was nothing more than a hodgepodge [of] refurbished

parts. Because of the false misrepresentations made by the Defendants to the Plaintiff, the

Plaintiff acted by paying money to the Defendants when it otherwise would not have.” Id.

       The reasonable inferences drawn from Plaintiff’s Amended Complaint suggest that

Defendant Waste Alliance misrepresented material facts to Plaintiff regarding the newness

and the functionality of the autoclave. The Court finds that Plaintiff contracted for a newly-

manufactured autoclave that worked, not some “hodgepodge” of refurbished, missing, and

defective parts. Had Plaintiff known that Defendant Waste Alliance would deliver a used

autoclave with missing and defective parts that did not work, Plaintiff would not have

consummated the contract by remitting payment to Defendant Waste Alliance. Therefore,

the undersigned finds that Defendant Waste Alliance misrepresented material facts to

Plaintiff regarding the purchased autoclave, and that Plaintiff relied upon those

                                             10
        Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 11 of 14



misrepresentations in entering the contract with Defendant Waste Alliance. As previously

noted, Plaintiff suffered damages in at least the amount of the purchase price of the

autoclave, along with collateral costs and incidental costs.

        Accordingly, the undersigned finds that Plaintiff’s Amended Complaint is sufficient

to grant default judgment as to Plaintiff’s claim for misrepresentation of a material fact.

            c. The Well-Pleaded Facts Contained in Plaintiff’s Amended Complaint
               Are Sufficient to Grant Default Judgment as to Plaintiff’s Claim for
               Fraudulent Suppression.5

        Under Alabama law, “[t]he elements of a cause of action for fraudulent suppression

are: (1) a duty on the part of the defendant to disclose facts; (2) concealment or

nondisclosure of material facts by the defendant; (3) inducement of the plaintiff to act;

[and] (4) action by the plaintiff to his or her injury.” Lambert v. Mail Handlers Benefit

Plan, 682 So. 2d 61, 63 (Ala. 1996). “Suppression of a material fact which the party is

under an obligation to communicate constitutes fraud. The obligation to communicate may

arise from the confidential relations of the parties or from the particular circumstances of

the case.” Ala. Code § 6-1-102 (1975). One may also recover for fraudulent concealment

by showing active concealment of a material fact with an intent to deceive or mislead. § 6-

5-103, Alabama Code 1975; Harrell v. Dodson, 398 So. 2d 272, 276 (Ala. 1981).

        Plaintiff’s Amended Complaint states that “Defendant Waste Alliance was and is

under a duty to communicate to the Plaintiff that the Second Autoclave was not safe and/or



55
   Plaintiff’s Amended Complaint asserts a claim for breach of warranty against Defendant Waste Alliance,
Defendant United Autoclave, and FDB. (Doc. 25) at 12-13. Because Defendant United Autoclave has been
dismissed, and because the Amended Complaint does not identify FDB, the undersigned will examine the
claim as against Defendant Waste Alliance alone.

                                                   11
       Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 12 of 14



capable of water operations, the normal and intended use of the Second Autoclave.” Id. at

12-13. Combined with Plaintiff’s allegation that Defendant Waste Alliance represented the

second autoclave as “new,” the undersigned finds that the circumstances surrounding this

case show that Defendants actively concealed the condition of the autoclave delivered to

Plaintiff in order for Plaintiff to remit the funds and accept the used and faulty machine. It

is obvious that Defendant Waste Alliance did so with the intent to deceive Plaintiff into

thinking it would receive an autoclave fit for its purposes. Plaintiff was injured because of

this concealment, not only in the money spent on the faulty autoclave but also the time

invested in attempting to secure a functional autoclave for its business. Accordingly, the

undersigned finds that Plaintiff’s Amended Complaint is sufficient to grant default

judgment as to Plaintiff’s claim for fraudulent suppression.

 V.    Relief Requested

       Plaintiff seeks the following relief:

          a. actual damages from the Defendants in the amount of $159,000.00;

          b. statutory prejudgment interest pursuant to Ala. Code (1975) Section 8-8-1
             and Section 8-8-8;
          c. punitive damages in an amount to sufficiently deter future conduct of this
             type;
          d. prejudgment and post judgment interest;
          e. cost associated with the filing of this action (see Exhibit A – E-File
             Receipt);
          f. attorney’s fees in the amount of $12,934.00 (see Exhibit B – Attorney
             Billing Sheet); and
          g. such other relief as the Court deems necessary and proper.

(Doc. 54) at 7-8.




                                               12
         Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 13 of 14



        Regarding Plaintiff’s request for actual damages, the undersigned will award

Plaintiff $131,782.50. This amount is based upon the facts alleged in Plaintiff’s Amended

Complaint. Specifically, Plaintiff alleges that it made a down payment of $15,750.00 for

the autoclave. See (Doc. 25) at ¶ 13. Plaintiff also alleges that it remitted the balance of

$128,925.00 minus ten (10) percent to Defendant Waste Alliance. Id. at ¶¶ 14-15. These

payments total $131,782.50. The Amended Complaint does not state that Plaintiff ever

remitted the remaining ten percent that was due upon receipt of the autoclave. Also, while

the Amended Complaint alleges that Plaintiff sent a copy of a check for $14,960.00 to

Defendant Waste Alliance for additional parts to fix the second autoclave, it appears that

the transaction was blocked by Plaintiff’s bank and that payment was never remitted to

Defendant Waste Alliance. Id. at ¶¶ 34-38. Accordingly, based upon the facts pleaded in

Plaintiff’s Amended Complaint, Plaintiff suffered $131,782.50 in actual damages.

        The undersigned will award Plaintiff $25,172.57 in prejudgment interest pursuant

to Ala. Code § 8-8-1. This amount reflects a six (6) percent interest rate applied per annum6

to the actual damages awarded Plaintiff ($131,782.50) from May 2017 through May 2020.

Plaintiff’s Amended Complaint alleges that in April 2017, the second autoclave was

delivered to Plaintiff. (Doc. 25) at ¶ 24. The Amended Complaint does not state the date

on which Plaintiff demanded its money back after discovering that the autoclave did not



6
  Under Alabama law, it is well established that prejudgment interest at the default rate of 6% may be
available in the breach of contract and fraud context where, as here, damages were reasonably certain at the
time of breach. See Goolesby v. Koch Farms, LLC, 955 So. 2d 422, 429 (Ala. 2006) (“Prejudgment interest
may be available in a breach-of-contract case, . . . but only if damages were reasonably certain at the time
of the breach.”) (citations omitted); Rhoden v. Miller, 495 So. 2d 54, 58 (Ala. 1986) (“Where no written
contract controls the interest rate . . . , the legal rate of pre-judgment interest is six percent per annum.”).

                                                      13
       Case 1:17-cv-00733-SMD Document 55 Filed 06/17/20 Page 14 of 14



work and that the additional parts were defective. Therefore, because it is not clear if

Plaintiff demanded its money back in April 2017, the undersigned will begin the

calculation for prejudgment interest the following month and will continue the calculation

through May 2020.

      The undersigned declines to award punitive damages, attorney’s fees, costs, or any

further prejudgment or postjudgment interest.

VI.   Conclusion

      For the reasons set forth above, Plaintiff’s Motion for Default Judgment (Doc. 54)

is GRANTED.

      A separate judgment will be entered.

      DONE this 17th day of June, 2020.


                                         /s/ Stephen M. Doyle
                                         UNITED STATES MAGISTRATE JUDGE




                                             14
